Citation Nr: 0618987	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  99-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to increased (compensable) rating for 
malaria.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for bilateral hearing loss.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral knee disorder.

5.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a cervical spine disorder.

6.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought.

The issues of whether new and material evidence has been 
submitted to warrant reopening of claims of entitlement to 
service connection for bilateral hearing loss, a bilateral 
knee disorder, a cervical spine disorder, and a low back 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A relapse of malaria confirmed by the presence of 
malarial parasites in blood smears has not been demonstrated 
nor have residuals of malaria such as liver or spleen damage.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.88b, Diagnostic Code 6304 (2005).

2.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of malaria

The veteran argues that a higher disability rating is 
warranted for his residuals of malaria.  The law provides 
that disability ratings are intended to compensate reductions 
in earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Where the schedule 
does not provide a zero percent evaluation for a Diagnostic 
Code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2005).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for malaria was established in a 1971 
rating decision based on the fact that the veteran was 
hospitalized for treatment of malaria the day after his 
separation from service.  A noncompensable rating has been in 
effect since 1972.  A review of private and VA medical 
treatment records reveal that for years prior to the date 
this claim for increase was filed in 1997 until the present, 
there are no records reflecting complaint, treatment, or 
diagnosis of malaria or residuals of malaria.

A 1994 VA examination report noted that the veteran stated 
that he had not had a recurrence of malaria in over 20 years 
and he was not taking any malaria medication.  Malaria was 
diagnosed by history only and was not found during the 
examination.

As an active disease, malaria is rated 100 percent disabling.  
Thereafter, it is rated upon residuals such as liver of 
spleen damage under the appropriate system.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  The Note following Diagnostic 
Code 6304 states that malarial "[r]elapses must be confirmed 
by the presence of malarial parasites in blood smears." 

The preponderance of the evidence is against the claim.  
There is simply no positive medical evidence of record of any 
recurrences or any necessity for medication.  In particular, 
there is no positive evidence of malarial parasites in the 
more recent records of VA treatment.  There is no evidence of 
significant relapses after the initial course of treatment in 
1971.  Specifically, with respect to the criteria for a 
compensable rating, the 1994 VA examination report was 
negative for liver or spleen damage.  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

PTSD

Service connection for PTSD must include medical evidence 
diagnosing the condition; a link, established by medical 
evidence between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
stressor occurred.  38 U.S.C.A. §§  C.F.R. § 3.304(f).  
Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the veteran's claim fails because there is no 
evidence that the veteran sustained a qualifying in-service 
stressor.  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 U.S.C.A. §§  C.F.R. § 
3.304(f)(1) (2005).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  See 
38 U.S.C.A. §§  U.S.C.A. § 1154(b) (West 2002); 38  C.F.R. § 
3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Service personnel records reveal that the veteran served in 
the Republic of Vietnam from June 1970 to April 1971 where he 
served as an operating room specialist in Company C of the 
23rd Medical Battalion (Company C).  He has asserted that he 
engaged in combat with the enemy when he served on temporary 
duty as a medic attached to F Troop, 17th Cavalry, Americal 
Division (Troop F).  He initially reported that while on 
guard duty in the field a grenade was thrown by a friendly 15 
meters in front of him and that as a result he had shrapnel 
in his back, a concussion, and hearing loss.  Most recently, 
in correspondence filed in December 2003 he reported that he 
was initially an operating room technician at the 95th 
Evacuation Hospital in Chu Lai where he "saw the most awful 
injuries you can imagine" and "witnessed some of the worst 
surgeries or attempted surgeries known to man".  He was then 
sent to Company C where he saw mutilated bodies left as a 
warning by the enemy; he saw two Vietnamese women beaten to 
death in front of him; he saw a child die due to parasites; 
he saw someone who had just stepped on a land mine; he saw 
someone shot and killed; and he was injured by a grenade and 
a land mine.  He did not provide specific dates, locations, 
or names of individuals with regard to any of these incidents 
when he was attached to Company C or Troop F. 

Responses from the National Personnel Records Center (NPRC) 
and U. S. Army and Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)) revealed no indicia of combat 
participation or exposure.  The JSRRC provided daily staff 
journals from the 23rd Medical Battalion from February to 
March 1971.  While the journals documented enemy activity, 
the records focused on Company B, not Company C.  They did 
not indicate that Company C was involved in combat.  JSRRC 
was also unable to verify that the veteran was assigned to 
Troop F.  They reviewed morning report records from February 
to April 1971 and rosters from April 1971.

NPRC results noted that morning reports of Troop F were 
searched from February 1971 to May 1971 and no records were 
found on the veteran.  The roster was also searched for May 
1971, but the veteran did not show up as being assigned to 
that unit.  The veteran was discharged from service in April 
1971, the previous month, shortly after returning from 
Vietnam.  NPRC also searched morning reports of Company C 
from June through August 1970 which only yielded one result, 
the veteran's record of reassignment from an administrative 
company effective in June 1970.

Thus, the veteran's service personnel records do not show 
that he was ever in combat.  His service medical records do 
not show any indicia of combat participation or exposure, nor 
combat-related complaints, treatment, or diagnosis.  He was 
not awarded any combat medals or decorations.  For these 
reasons, the Board finds initially that the veteran did not 
engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  There is no evidence which could 
support such a finding, and there is substantial evidence 
which supports a conclusion that he did not participate in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, his statements and testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

The veteran has reported vague non-combat stressors, noted 
above.  None of the other evidence in the claims file 
constitutes "credible supporting evidence," required by 
38 C.F.R. § 3.304(f), that any claimed stressor actually 
occurred.  Corroborating the existence of a stressor need not 
be limited to that which is available in service department 
records.  See Doran v. Brown, 6 Vet. App. 283, 288- 291 
(1994); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

Here, the veteran was requested to provide specific, detailed 
information in order to corroborate his stressors and was 
advised that his failure to respond may make it impossible to 
obtain important information.  However, he did not fully 
comply with requests for information.  Other than the 
information noted above, no specifics have been provided with 
regard to the alleged stressful events.

The Board notes in this regard that a VA physician accepted 
the veteran's statements that he was a medic with an armored 
unit that "made frequent contacts with the enemy", and 
that, on one occasion when he was trying to take care of an 
injured soldier he was shot at but "he shielded himself with 
the man [who was shot again and killed] and this was why he 
was not hit himself" and that the physician diagnosed PTS D.  
However, credible supporting evidence of the occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
reports of such stressors by the veteran to a medical care 
provider, even where the provider expresses "no doubts as to 
[the veteran's] honesty in his reports."  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  Accordingly, in the 
absence of evidence to support the veteran's alleged in-
service stressors, service connection for PTSD must be 
denied.  38 U.S.C.A. §§  C.F.R. § 3.304(f).  

Duty to Assist and Duty to Notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

In an August 2004 letter, VA notified the veteran of the 
basic elements of service connection and increased rating 
claims and informed him that, if he provided information 
about the sources of evidence or information pertinent to the 
elements of the claims (including medical records, employment 
records, records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed him that he ultimately 
is responsible for substantiating his claims even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid notice, the letter specifically 
notified the veteran that he could submit any pertinent 
evidence in his possession.  

In light of the denial of the service-connection claim for 
PTSD, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  With regard to the increased rating 
claim, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for increase.  Because of the denial, any question as to the 
appropriate effective date to be assigned is rendered moot.  
Thus, there is no prejudice to the veteran in proceeding with 
the denials of the service connection and increased 
disability claims. 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in service connection or a higher rating, and was on 
notice throughout the appeal through the pertinent rating 
decision, statement of the case, supplemental statements of 
the case, and letters why the claims remain denied.  He was 
told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
VA treatment records.  The RO also developed the veteran's 
service personnel records and morning reports covering 
specific units and dates provided by the veteran.  The RO 
also attempted to develop pertinent records from the JSRRC.  
The veteran has provided photographs, copies of photographs, 
stressor statements, a statement from his mother and a 
friend, and private medical statements.

A VA examination with medical opinions was developed in 
connection with the PTSD claim.  No VA examination was 
developed in connection with the malaria claim, but no such 
examination is necessary as there is no competent evidence 
that the veteran currently has a disability with respect to 
malaria.  

The veteran was provided a hearing with a Veterans Law Judge 
in 2004; however the transcript was incomplete.  That 
Veterans Law Judge has since left the Board and, while the 
veteran in January 2005 requested another hearing in Memphis, 
Tennessee, numerous attempts to contact the veteran and 
schedule him for another hearing have been unsuccessful.  
While it appears that the final number in the veteran's 
street number may have been incorrect in recent mailings, 
telephonic contact in September 2005 with the individual with 
whom the veteran had been staying revealed that the veteran 
had not been residing at that location for several months; 
that he had not seen or heard from the veteran during that 
time; and that the veteran's mail, including mail from VA, 
was being held at that address, but that he did not have any 
forwarding information for the veteran.  

The record shows that the veteran has been periodically 
homeless during the course of this appeal and that he has 
moved residences repeatedly.  Despite this fact, the record 
reveals that VA has made extra efforts to locate the veteran 
and to keep him apprised of the status of his claim and his 
responsibilities.  For example, the Board previously remanded 
this case in August 2004.  Regrettably, all efforts made to 
contact the veteran since January 2005, the date of his most 
recent correspondence, have been unsuccessful.  

If the appellant has changed addresses without informing VA, 
it is well established that it is his responsibility to keep 
VA advised of his whereabouts in order to facilitate 
development of a claim.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As 
stated by the Court, "[t]he duty to assist is not always a 
one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  Accordingly, the Board finds that VA's duties to 
assist and notify were met.


ORDER

A claim for an increased (compensable) rating for malaria is 
denied, and a claim for service connection for PTSD is also 
denied.


REMAND

The appellant is seeking to reopen his claims of entitlement 
to service connection for bilateral hearing loss, a bilateral 
knee disorder, a cervical spine disorder, and a low back 
disorder; the hearing loss claim was last denied in a 
February 1995 rating decision, and the other claims were last 
denied in a July 1996 RO decision.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Although a notification letter dated in August 2004 was 
issued in this matter, it does not comply with the Kent 
ruling.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the appellant 
of what evidence would substantiate his 
petition to reopen his claims of 
entitlement to service connection for a 
bilateral knee disorder, a cervical spine 
disorder, a low back disorder; and 
bilateral hearing loss.  The hearing loss 
claim was last denied in a February 1995 
rating decision, and the other claims 
were last denied in a July 1996 RO 
decision.  The RO/AMC will comply with 
the Kent ruling, and advise the appellant 
of the evidence and information that is 
necessary to reopen these claims and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefits 
sought by the appellant.  In so doing, 
the RO/AMC will advise the appellant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.

2.  After taking any additional 
development action(s) as it deems proper 
with respect to the claims on appeal, the 
RO/AMC should consider all of the 
evidence of record and re-adjudicate the 
appellant's claims to reopen.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


